oO CO NN DD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
)
CHERYL BAIR, )
) CASE NO. 2:19-cv-00998-BJR
Plaintiff )
)
) ORDER GRANTING PLAINTIFF’S
V. ) MOTION FOR LEAVE TO FILE
) SECOND AMENDED COMPLAINT
SNOHOMISH COUNTY, et al., )
)
)
Defendants, )
)

 

Before the Court is Plaintiff's Motion for Leave to File Second Amended Complaint. Dkt.
No. 22. Through her motion, Plaintiff seeks to add previously undetermined defendants and two
new causes of action one for Equal Protection and one for negligence. Defendants do not oppose
the motion as far as it seeks to add new defendants or a cause of action for Equal Protection. Dkt.
No. 24. Defendants do object to the addition of a state law negligence claim arguing that it is futile
as Plaintiff failed to file a claim for damages before initiating suit, as required by RCW § 4.96. Id.
at 5—7. As Plaintiff has now filed such a form, Defendants contend that the proper course is for
her to voluntarily dismiss the current action and refile. Jd. at 6-7. Plaintiff responds both that
RCW § 4.96 applies only to state tort claims, and is thus inapplicable to her federal-based claims

here alleged, and that forcing her to refile or file a separate negligence action is impractical. Dkt.

1

 
ww

sa SD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

No. 26.

Federal Rule of Civil Procedure 15 provides that courts should “freely give leave [to amend
pleadings] when justice so requires.” Fed. R. Civ. P. 15(a)(2). The Ninth Circuit has confirmed
that this rule is to be applied with “extreme liberality” in favor of granting amendments. United
States v. Webb, 655 F.2d 977, 979 (9th Cir. 1981) (quoting Rosenberg Bros. & Co. v. Arnold, 283
F.2d 406, 406 (9th Cir. 1960)); see also Hoang v. Bank of Am., N.A., 910 F.3d 1096, 1102 (9th
Cir. 2018).

The parties dispute the efficacy of Plaintiffs efforts to comply with RCW § 4.96.
Resolution of this issue is best reserved for a motion to dismiss with attendant briefing.

The Court is unpersuaded that the delay in adding the new claims contained in Plaintiffs
Second Amended Complaint prejudices Defendants.

For the foregoing reasons, the Court hereby GRANTS Plaintiffs Motion for Leave to File

Second Amended Complaint in its entirety.

“i,
DATED this LS day of te hs , 2019,

BARBARA J} HSTEIN
UNITED STA‘ES DISTRICT JUDGE

 
